DETAILED ACTION
This office action is a response to an application filed on 01/18/2022 in which claims 1-20 are pending for examination and claims 12, 13 are cancelled.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1-4, 8-10, 14-17, 19, 20 is/are rejected under 35 U.S.C. 103(a) being unpatentable over NTT DOCOMO (Title: T-ADS with dual registered UE; 3GPP TSG-SA WG2 Meeting #125, Gothenburg, Sweden; 22nd -26th January 2018) in view of Qiao et al (US 10,708318 B2).

Regarding claim 1, NTT DOCOMO discloses a method comprising:
receiving a first request to establish an internet protocol multimedia subsystem session with a first device (page1 and page 2: Summary of change: “after receiving a T-ADS query (i.e. first request) from IMS, UDM/HSS queries the PGW-C/SMF to determine on which system (EPS or 5GS) the IMS PDU session is located (a PDU session to DNN= “IMS”); after that, UDM/HSS sends the T-ADS query only to the system where the IMS session is located. E.g. only the MME is queried if the IMS session is in EPS”, section 5.16.3.6), wherein the first device is dual registered to: a first network access supporting 5G core network connectivity; and a second network access supporting evolved packet core network connectivity and circuit switched network connectivity(Page1; Reason of Change: UE is dual registration to first network access 5G and second network access EPC), wherein the first device has connectivity to an internet protocol multimedia subsystem via either the first network access or the second network access (Page 1; Reason of change: “terminating domain selection for IMS voice when the UE is dual registered”);
determining first information corresponding to a network access connectivity selected from the first network access and the second network access through which the first device has internet protocol connectivity with the internet protocol multimedia subsystem (page 1 and page 2; Summary of change: “after receiving a T-ADS query from IMS, UDM/HSS queries the PGW-C/SMF to determine on which system (EPC or 5GS) the IMS PDU session is located (a PDU session to DNN = “IMS”)) 

Qiao et al discloses transmitting a second request to a first network function (Column 33; lines 1-5; sending T-ADS query request to HSS (i.e. first network function)) to retrieve second information (Column 33; line 1-10; to retrieve or get T-ADS related information (i.e. second information)) corresponding to voice support over packet switched connectivity over the internet protocol multimedia subsystem from the network access connectivity (Column 33; line 20-35; T-ADS related information is corresponded to IMS voice over packet switched session), wherein the second request comprises third information indicating a second network function for the first network function to contact to retrieve the second information (Column 33; lines 5-10; the T-ADS query (i.e. the second request) received by HSS comprises information indicating identity of a UE, where the incoming IMS may be terminated to this UE, UE identity wherein those information are considered third information indicating a second network function or MME because in response to the information or message received from AS, HSS (i.e. the first network function) send a message to MME (i.e. second network function) to get T-ADS related information), the second network function is contacted by the first network function to retrieve the second information in response to receiving the second request (Column 33; lines 20-30; in response to the message received from the HSS (i.e. first network function), MME (i.e. second network function) responds the T-ADS query request with T-ADS related information), the first network function comprises a home subscriber server, a unified data management function or a combination thereof (Column 33; 1-5; first network function comprises HSS or home subscriber server), and the second network function comprises a mobility management entity, an access and mobility management function, or a combination thereof (Column 33; line 20-25; the second network function comprises a mobility management entity (i.e. MME)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of disclosing dual registered UE to 5G and EPC of NTT DOCOMO with the method disclosing dual registered UE to 5G and EPC of Qiao in order to select a right terminating domain and improve wireless access and core network resource utilization taught by Qiao. (Qiao; column 32; line 15-30)

Regarding claim 2, NTT DOCOMO in view of Qiao discloses the method of claim 1, wherein the first information is determined to decide whether the first request is to be sent to the first device via the first network access connectivity or via the second network 

Regarding claim 3, NTT DOCOMO in view of Qiao discloses the method of claim 1, wherein the second information is determined to decide whether the first request is to be sent via the network access connectivity via circuit switched connectivity or packet switched connectivity. (Qiao; Column 33; line 20-35; the second information or T-ADS related information is determined to indicate whether the network access or radio technology supports an IMS over packet switch session)

Regarding claim 4, NTT DOCOMO in view of Qiao discloses the method of claim 1, NTT DOCOMO in view of Qiao does not explicitly disclose third information is determined based on the first information. 
However, one of the embodiments of NTT DOCOMO discloses third information is determined based on the first information. (NTT DOCOMO; page 1; summary of change; MME (i.e. third information) is queried if the IMS session is in EPS (i.e. first information). UDM/HSS make the query for each ID (i.e. third information))
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of disclosing dual 

Regarding claim 8, NTT DOCOMO in view of Qiao discloses the method of claim 1, wherein the first device comprises a user equipment. (NTT DOCOMO; page 1 and page 2; UE or user equipment)

Regarding claim 9, NTT DOCOMO in view of Qiao discloses the method of claim 1, wherein the second request comprises a request for terminating access domain selection information. (Qiao; Column 33; lines 1-10; the second request or query includes request for terminating access domain selection such as where incoming IMS may be terminated to this UE )

Regarding claim 10, NTT DOCOMO in view of Qiao discloses the method of claim 1, further comprising receiving a message comprising a terminating access domain selection in response to transmitting the second request. (Qiao; Column 33; lines 1-35; receiving information regarding terminating access domain selection such as IMS over PS session)

Regarding claim 14, claim 14 is rejected for the same reason as set forth in claim 1.

Regarding claim 15, claim 15 is rejected for the same reason as set forth in claim 2.

Regarding claim 16, claim 16 is rejected for the same reason as set forth in claim 3.

Regarding claim 17, claim 17 is rejected for the same reason as set forth in claim 4.

Regarding claim 19, claim 19 is rejected for the same reason as set forth in claim 1.

Regarding claim 20, claim 20 is rejected for the same reason as set forth in claim 1.

5.	Claim(s) 5-7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT DOCOMO (Title: T-ADS with dual registered UE; 3GPP TSG-SA WG2 Meeting #125, Gothenburg, Sweden; 22nd -26th January 2018) in view of Qiao et al (US 10,708318 B2)
and Bouvet et al (US 2019/0327666 A1).

Regarding claim 5, NTT DOCOMO in view of Qiao discloses the method of claim 1, NTT DOCOMO in view of Qiao does not explicitly disclose the first information is determined from an access type included in a p access network information header of the first device.
Bouvet discloses the first information is determined from an access type included in a p access network information header of the first device.(paragraph [0082]; P access network information header is obtained from the registration message)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of determining 5G or 

Regarding claim 6, NTT DOCOMO in view of Qiao and Bouvet disclose the method of claim 5, wherein the access type indicates a type of core network. (NTT DOCOMO; page1; summary of change: EPS or 5G network)

Regarding claim 7, NTT DOCOMO in view of Qiao and Bouvet the method of claim 6, wherein the type of core network comprises an evolved packet core network or a 5G core network. (NTT DOCOMO; page1; summary of change: EPS or 5G network)

Regarding claim 18, claim 18 is rejected for the same reason as set forth in claim 5.

6.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT DOCOMO (Title: T-ADS with dual registered UE; 3GPP TSG-SA WG2 Meeting #125, Gothenburg, Sweden; 22nd -26th January 2018) in view of Qiao et al (US 10,708318 B2)
and Wang et al (US 2020/0120541 A1).

Regarding claim 11, NTT DOCOMO in view of KIM discloses the method of claim 9, NTT DOCOMO in view of KIM does not explicitly discloses the message comprises a Sh message.
Wang et al discloses the message comprises a Sh message (paragraph [0070]; Sh message)


Response To Arguments
7.	The applicant’s arguments have been carefully considered, and the examiner has withdrawn the previous rejection. 

Conclusion
8.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
KIM et al. US 2020/0275331 A1 (Method for transmitting and receiving signal related to handover from 5GS to EPS in wireless communication system and Device therefor) which discloses handover from 5G to EPS network.
OSTERUND et al. US 2018/0110089 A1 (Enhancements to terminating access domain selection) which discloses HSS receives T-ADS query from AS and T-ADS query relating to the terminating session and identify UE.

9.	 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.


/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452